183 F.2d 1024
Roy L. MANN, Appellant,v.UNITED STATES of America, Appellee.
No. 6118.
United States Court of Appeals Fourth Circuit.
Submitted on Briefs July 3, 1950.
Decided July 6, 1950.

Appeal from the United States District Court for the District of Maryland, at Baltimore; W. Calvin Chesnut, Judge.
Roy L. Mann, pro se.
Bernard J. Flynn, U.S. Atty., of Baltimore, Md., for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion made under 28 U.S.C.A. § 2255 to vacate and set aside a sentence of imprisonment. The motion is entirely without merit for reasons adequately stated in the opinion of the judge below. United States v. Bernett et al., D.C. 92 F. Supp. 26. See also Taylor v. United States, 4 Cir., 177 F.2d 194.


2
Affirmed.